9 N.Y.3d 858 (2007)
In the Matter of CITIZENS AGAINST SPRAWL-MART, by LEO F. ALCURI, et al., Appellants,
v.
CITY OF NIAGARA FALLS et al., Respondents.
Court of Appeals of the State of New York.
Submitted May 14, 2007.
Decided July 2, 2007.
Motion, insofar as it seeks leave to appeal as against Benderson Development Company, Inc. and Randall Benderson 1993-1 Trust, dismissed as untimely (see CPLR 5513 [b]; 2103 [b] [6]); motion, insofar as it seeks leave to appeal as against the City of Niagara Falls, the City Council of Niagara Falls, the Planning Board of the City of Niagara Falls and the Zoning Board of Appeals of the City of Niagara Falls, denied.